                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS


 PHILADELPHIA INDEMNITY
 INSURANCE COMPANY,

             Plaintiff,
                                                        Case No. 19-1158-EFM
             v.

 NICKSON YOUNG, SUNFLOWER
 VEGETABLE OIL, INC., and TY TRIEU,

             Defendants.



                            AMENDED SCHEDULING ORDER

        Defendants have filed an unopposed motion (ECF No. 31) to amend the scheduling

order entered in this case (ECF No. 28). For good cause shown, the motion is granted, and

the scheduling order is amended as follows:

        a)        All fact discovery shall be commenced or served in time to be completed by

November 13, 2020.

        b)        Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from

retained experts, are due by November 20, 2020. Disclosures and reports by any rebuttal

experts are due by December 18, 2020. The close of expert discovery is December 31,

2020.




O:\SCHEDULINGORDERS\19-1158-EFM-31-ASO.DOCX
         c)        The final pretrial conference is rescheduled from June 15, 2020, to January

14, 2021, at 10:00 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue, Kansas

City, Kansas. Unless otherwise notified, the undersigned magistrate judge will conduct

the conference. No later than January 4, 2021, defendant shall submit the parties=

proposed        pretrial       order      as   an   attachment   to   an   e-mail   directed   to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s

website (www.ksd.uscourts.gov), and the parties shall affix their signatures according to

the procedures governing multiple signatures set forth in paragraphs II(C)(2)(a) & (b) of

the Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.

         d.        The deadline for filing all dispositive motions and Daubert motions is now

February 19, 2021.

         All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

         IT IS SO ORDERED.

         Dated March 30, 2020, at Kansas City, Kansas.

                                                          s/ James P. O=Hara
                                                         James P. O=Hara
                                                         U.S. Magistrate Judge



                                                     2
O:\SchedulingOrders\19-1158-EFM-31-ASO.docx
